Gilbert, J.
A mortgage contained the following description of the land on which it was intended that the instrument should be a lien: “one hundred acres of land, more or less, situated, lying, and being in the 1203d district G. M., Johnson County, Georgia, and bounded on the north by the lands of Dr. Bedingfield, 'east by Dock Price, south by other lands of J. W. Erost [the mortgagor], and west by lands of John Price,” the number of acres not being definite, but qualified by the term “more or less;” and parol evidence was admitted for the purpose of making certain the boundary described as “other lands of J. W. Frost,” the mortgagor. Held, that under the evidence the court did not err in finding that the mortgage was void for lack of sufficient description. Shackelford v. Orris, 129 Ga. 791 (59 S. E. 772), and eases cited.

Judgment affirmed.


All the Justices concur.